           Case 1:20-cv-10282 Document 1 Filed 02/12/20 Page 1 of 11



                         UNITED STATES DISTRICT COURT

                           DISTRICT OF MASSACHUSETTS



 BARRY FITZGERALD,

      Plaintiff

      V.
                                                            CIVIL ACTION NO.
 METROPOLITAN    LIFE   INSURANCE
 COMPANY AND THE NORTHEAST
 HEALTH SYSTEMS DISABILITY PLAN,

      Defendants



                                       COMPLAINT

1.   Plaintiff, Barry Fitzgerald (“Mr. Fitzgerald”) brings this action against the Defendants, Life

     Metropolitan Life Insurance Company (“MetLife”) and the Northeast Health Systems

     Disability Plan (“Plan”) (collectively referred to as “Defendants”), for violations of the

     Employee Retirement Income Security Act of 1974, as amended, 29 U.S.C. §§ 1001 et.

     seq. (“ERISA”). Mr. Fitzgerald is a participant in an ERISA welfare benefit plan insured

     and administered by MetLife.

2.   Mr. Fitzgerald is filing this action to: 1) recover long-term disability (“LTD”) benefits due

     to him under the terms of the Plan; 2) enforce his present rights existing under the Plan; 3)

     clarify rights under the terms of the Plan; and 4) recover damages, twelve percent interest

     on his past due benefits, costs and attorney’s fees.

3.   Mr. Fitzgerald challenges the Defendants’: 1) unreasonable and unlawful denial of Mr.

     Fitzgerald’s LTD benefits despite the substantial medical and vocational evidence

     demonstrating Mr. Fitzgerald’s qualification for said benefits; 2) pattern of rejecting and/or

                                               1
           Case 1:20-cv-10282 Document 1 Filed 02/12/20 Page 2 of 11



      ignoring the substantial evidence supporting Mr. Fitzgerald’s disability in an effort to limit

      Defendants’ financial exposure for Mr. Fitzgerald’s claim; 3) failure to provide Mr.

      Fitzgerald with a full and fair review of his LTD claim, including repeatedly denying and

      terminating Mr. Fitzgerald’s benefits on the basis of the same errors regarding the duties

      of his occupation and his earnings; and 4) failure to provide a reasonable claims procedure

      that would yield an impartial decision on the merits of Mr. Fitzgerald’s LTD claim.

                                               PARTIES

4.    Mr. Fitzgerald is a resident of Massachusetts. Mr. Fitzgerald is a vested participant in

      Defendants’ employee benefit plan, within the meaning of 29 U.S.C. § 1002(2) (7). Mr.

      Fitzgerald has standing to bring this action under 29 U.S.C. § 1132(a).

5.    The defendant, Metropolitan Life Insurance Company, is a for-profit corporation with its

      principal place of business in New York, New York. MetLife transacts business in

      Massachusetts and insures and is the party responsible for processing claims made under

      the Plan and making a final determination as to Mr. Fitzgerald’s eligibility for benefits.

6.    At all times relevant to the claims asserted in this Complaint, Defendant MetLife purported

      to act as an ERISA claims fiduciary with respect to participants of the LTD Plan generally,

      and more specifically with respect to Mr. Fitzgerald, within the meaning of ERISA.

7.    The Plan under which Mr. Fitzgerald is suing is an “employee welfare benefits plan” as

      defined by ERISA, 29 U.S.C. §1002(1).

                                      STATEMENT OF FACTS

Relevant Plan Terms.

8.    As an employee of Northeast Health Systems, Mr. Fitzgerald was eligible for LTD

      insurance coverage under a contract of insurance with MetLife.



                                                2
            Case 1:20-cv-10282 Document 1 Filed 02/12/20 Page 3 of 11



9.     Should Mr. Fitzgerald be deemed disabled under the terms of the Plan, he would be entitled

       to the payment of his LTD benefits until his normal retirement age or for as long as he

       remains disabled, whichever comes first.

10.    The Plan contains a narrow definition of disability Mr. Fitzgerald must meet in order to

       prove his eligibility for benefits. In particular, Mr. Fitzgerald must demonstrate that he is

       unable to perform the duties of any occupation that would pay him 80% of his indexed

       predisability earnings.

11.    80% of Mr. Fitzgerald’s indexed predisability earnings is $31.84 per hour.

12.    As a result of the functional limitations imposed by his combined illnesses, Mr. Fitzgerald

       has met his burden of proving he is unable to perform with reasonable continuity the duties

       of any occupation, including one that would pay him 80% of his indexed predisability

       earnings.

13.    Mr. Fitzgerald has met his burden of proving that he meets the Plan definition of disability

       and is therefore eligible for LTD benefits under the terms of the Plan.

14.    Neither the Plan nor MetLife has any administrative processes and safeguards (as those

       terms are used in 29 C.F.R. §2560.503-1) in place to ensure and to verify appropriately

       consistent decision making.

15.    The Plan does not confer discretion on MetLife to determine eligibility for benefits or to

       interpret the terms of the Plan.

MetLife’s Conflict of Interest

16.    MetLife’s conflict of interest as the payor of Mr. Fitzgerald’s benefits and the party

       responsible for determining his eligibility for benefits infected its decision to terminate Mr.

       Fitzgerald’s LTD benefits.



                                                 3
           Case 1:20-cv-10282 Document 1 Filed 02/12/20 Page 4 of 11



      a.     MetLife’s purposeful misunderstanding of Mr. Fitzgerald’s education,
             training and experience and its application to his claim.

17.   MetLife’s conflict of interest in evident in its failure to correctly evaluate Mr. Fitzgerald’s

      claim from a vocational perspective, despite its own vocational reviewer’s finding Mr.

      Fitzgerald’s education, training and history prevented him from performing the duties of

      his own or any gainful occupation as defined under the terms of the Plan.

18.   MetLife’s decision to uphold its termination of Mr. Fitzgerald’s benefits ignored its own

      vocational review and the independent vocational review of Mr. Fitzgerald’s claim,

      revealing he was unable to perform the duties of any gainful occupation.

      b.     Mr. Fitzgerald’s entitlement to Social Security Disability Income
             benefits.

19.   The Plan includes a provision offsetting benefits Mr. Fitzgerald receives from the Social

      Security Administration (“SSA”) as a result of his receipt of Social Security Disability

      Insurance (“SSDI”) benefits.

20.   At MetLife’s request, Mr. Fitzgerald applied for SSDI benefits.

21.   MetLife offered Mr. Fitzgerald free representation in his claim for SSDI benefits, through

      its vendor, The Advocator Group, after approving his claim for LTD benefits.

22.   Mr. Fitzgerald engaged The Advocator Group to assist Mr. Fitzgerald in its pursuit of SSDI

      benefits.

23.   The Advocator Group kept MetLife apprised as to the status of Mr. Fitzgerald’s claim for

      SSDI benefits, and its advocacy on Mr. Fitzgerald’s behalf, pursuant to an authorization

      Mr. Fitzgerald was required to sign.

24.   Mr. Fitzgerald was found disabled from performing the duties of any occupation by the

      SSA on November 12, 2016, retroactive to his last day worked.



                                                4
           Case 1:20-cv-10282 Document 1 Filed 02/12/20 Page 5 of 11



25.   Under the SSA, the term “disabled” means a person is incapable of engaging in “any

      substantial gainful activity,” (42 U.S.C. § 423(d)(1)(A)); i.e., the person is entirely

      precluded from working on a regular basis.

26.   The burden of proving eligibility for SSA benefits is arduous, in that a person must

      demonstrate an inability to engage in “any substantial gainful activity” in order to be

      granted benefits. 42 U.S.C. § 423(d)(1)(A)(definition of “disabled” under Social Security

      disability program).

27.   The standard for proving eligibility for benefits under the Plan is less onerous than the

      SSA’s standard of disability, in that Mr. Fitzgerald must only prove he is unable to perform

      the duties of an occupation that pays him or $31.84 an hour to demonstrate his eligibility

      for benefits under the terms of the Plan.

28.   After Mr. Fitzgerald was approved for LTD benefits, MetLife requested and was paid by

      Mr. Fitzgerald, his retroactive SSDI benefits as required by the terms of the Plan.

29.   MetLife subsequently reduced Mr. Fitzgerald’s monthly benefits based on his award of

      SSDI benefits only to then terminate his benefits two years later.

30.   MetLife did not address the SSA’s determination of disability when it terminated Mr.

      Fitzgerald’s claim for LTD benefits.

31.   MetLife ignored the SSA finding of disability even though the SSA’s determination offers

      objective proof of Mr. Fitzgerald’s disability under a more onerous standard than that

      which exists under the terms of the Plan.

32.   MetLife failed to reconcile the SSA’s finding of disability against the definition of

      disability in the Plan and the evidence submitted by Mr. Fitzgerald in support of his claim

      for LTD benefits.



                                                  5
           Case 1:20-cv-10282 Document 1 Filed 02/12/20 Page 6 of 11



Mr. Fitzgerald’s Claim for LTD Benefits.

33.   Mr. Fitzgerald’s last day of work at Northeast Health Systems was January 21, 2016, due

      to symptoms and limitations he suffered as a result of his combined medical conditions.

34.   Mr. Fitzgerald ceased working because his combined medical conditions resulted in

      symptoms that functionally limited his ability to perform on a full- or part-time basis, the

      duties of his own or any gainful occupation.

35.   On April 26, 2016, MetLife approved Mr. Fitzgerald’s claim for LTD benefits under the

      terms of the Plan.

36.   MetLife continued to pay Mr. Fitzgerald’s claim for benefits through September 25, 2018,

      when it terminated Mr. Fitzgerald’s benefits without notice.

37.   MetLife determined Mr. Fitzgerald was able to perform the duties of any gainful

      occupation despite its own vocational review disagreeing with this assertion.

38.   On March 21, 2019, Mr. Fitzgerald appealed MetLife’s decision to terminate his claim for

      LTD benefits.

39.   Mr. Fitzgerald submitted an independent functional capacity evaluation performed at

      Spaulding Rehabilitation Hospital as well as an independent vocational evaluation in

      support of his appeal.

40.   On November 12, 2019, MetLife upheld its decision to terminate Mr. Fitzgerald’s claim

      for LTD benefits.

41.   MetLife’s assertion that Mr. Fitzgerald was no longer disabled and therefore not entitled

      to LTD benefits was unreasonable and unsupported by the substantial evidence in

      MetLife’s possession.

42.   Mr. Fitzgerald has exhausted his administrative remedies under the terms of the LTD Plan.



                                               6
              Case 1:20-cv-10282 Document 1 Filed 02/12/20 Page 7 of 11




Summary of Defendants’ Review of Mr. Fitzgerald’s Claim.

43.   Mr. Fitzgerald has exhausted his administrative remedies pursuant to 29 C.F.R. 2560.503-

      1(1).

44.   Mr. Fitzgerald’s disability and eligibility for LTD benefits is based on the substantial

      evidence in MetLife’s possession.

45.   MetLife and their medical and vocational reviewers arbitrarily dismissed Mr. Fitzgerald’s

      symptoms and functional limitations when they determined that Mr. Fitzgerald was no

      longer disabled.

46.   MetLife failed to have Mr. Fitzgerald’s claim assessed by a medical provider with the

      appropriate credentials to evaluate his eligibility for benefits as required by ERISA’s

      implementing regulations.

47.   MetLife failed to address or evaluate the clinical findings of Mr. Fitzgerald’s treating and

      evaluating physicians and the results of the functional capacity evaluation regarding Mr.

      Fitzgerald’s symptoms, restrictions, functional limitations, and disability.

48.   MetLife failed to conduct a reasonable vocational review of Mr. Fitzgerald’s ability to

      perform the duties of any occupation, as required by the terms of the Plan.

49.   MetLife failed to meet the minimum requirements for the denial of Mr. Fitzgerald’s LTD

      benefits, in violation of ERISA, 29 U.S.C. 1133, which requires that upon a denial of

      benefits, the administrative review procedure must include adequate notice in writing

      setting forth the specific reasons for the denial of benefits and a reasonable opportunity for

      a full and fair review by the appropriate named fiduciary of the decision denying the claim.

50.   MetLife failed to meet the Plan’s requirements for review of claims that have been denied.



                                                7
             Case 1:20-cv-10282 Document 1 Filed 02/12/20 Page 8 of 11



51.   MetLife failed to provide Mr. Fitzgerald with a full and fair review of his claim for LTD

      benefits.

52.   MetLife failed to respond to Mr. Fitzgerald’s attempts to engage in a meaningful dialogue

      regarding the evaluation of his claim.

53.   Any discretion to which MetLife may claim it is entitled under the terms of the LTD and

      Plan is negated by its failure to provide Mr. Fitzgerald with an explanation as to its adverse

      action as proscribed by ERISA and its implementing regulations.

54.   Any discretion to which MetLife may claim it is entitled under the terms of the Plan is

      negated by its failure to render a reasonable determination on Mr. Fitzgerald’s appeal.

55.   MetLife failed to meet the notice requirements required by ERISA’s implementing

      regulations. In particular, MetLife’s adverse determination letters failed to articulate the

      basis for the decision to deny benefits, failed to contain a full discussion of why Mr.

      Fitzgerald’s claim was denied, and failed to detail the standard behind the decision.

56.   MetLife refused to disclose any internal guidance available to claims representatives in

      evaluating Mr. Fitzgerald’s claims despite Mr. Fitzgerald’s request for this information,

      and despite ERISA’s implementing regulations’ requirement to disclose this information.

57.   The decision to terminate Mr. Fitzgerald’s LTD benefits was self-serving, wrongful,

      unreasonable, irrational, solely contrary to the evidence, contrary to the terms of the Plan,

      and contrary to law.

58.   MetLife was influenced by its financial conflict of interest, as both the administrator of the

      Plan and the payor of benefits thereunder, when it terminated Mr. Fitzgerald’s LTD

      benefits and failed to provide him with the full and fair review of his claim required by

      law.



                                                8
           Case 1:20-cv-10282 Document 1 Filed 02/12/20 Page 9 of 11



59.   Due to the unlawful termination of benefits under ERISA, Mr. Fitzgerald has lost his

      rightful LTD benefits. He has also suffered emotional distress as a result of the Defendants’

      actions.

60.   As a result of the termination of his claims for LTD benefits, Mr. Fitzgerald has lost the

      use of his LTD benefits.

61.   Mr. Fitzgerald is entitled to restitution for the loss of his benefits at the Massachusetts

      statutory 12% interest rate.

                                  FIRST CAUSE OF ACTION
                                 (Enforcement of Terms of Plan
                                     (ALL DEFENDANTS)

62.   Mr. Fitzgerald realleges each of the paragraphs above as if fully set forth herein.

63.   The Plan is a contract.

64.   Mr. Fitzgerald has performed all his obligations under the contract.

65.   29 U.S.C. § 1132(a) states that:

         (a) A civil action may be brought ---

         1.      by a participant or beneficiary –

                 A. for the relief provided for in subsection (c) of this section, or

                 B. to recover benefits due to him under the terms of his plan, to enforce his

                     rights under the terms of the plan, or to clarify his rights to future benefits

                     under the terms of the plan.

66.   The Defendants’ actions constitute an unlawful denial of disability benefits under ERISA,

      as provided in 29 U.S.C. § 1132(a)(1)(B).

67.   The Defendants unlawfully terminated Mr. Fitzgerald’s LTD benefits in part by: (1)

      dismissing without explanation, the substantial evidence supporting Mr. Fitzgerald’s claim



                                                 9
          Case 1:20-cv-10282 Document 1 Filed 02/12/20 Page 10 of 11



      for LTD benefits; and (2) denying Mr. Fitzgerald a full and fair review of their decision to

      terminate his claims for benefit.

68.   In accordance with 29 U.S.C. §1132, Mr. Fitzgerald is entitled to LTD benefits under the

      terms of the Plan based upon his disabled status from September 2018 through the present

      and continuing until he is no longer disabled.

69.   The Defendants have refused to provide Mr. Fitzgerald with his disability benefits and are,

      therefore, in breach of the terms of the Plan and ERISA, which require that the Defendants

      engage in a full and fair review of all claims and the administration of the Plan in the best

      interests of the participants of the Plan.

70.   As a direct and proximate result of this breach, Mr. Fitzgerald has lost the principal and the

      use of his rightful disability benefits.

                                    SECOND CAUSE OF ACTION
                                      (Attorneys’ Fees and Costs)
                                        (ALL DEFENDANTS)

71.   Mr. Fitzgerald realleges each of the paragraphs above as if fully set forth herein.

72.   Under ERISA, Mr. Fitzgerald deserves to recover “a reasonable attorney’s fee and costs of

      the action” herein, pursuant to section 502(g)(1) of ERISA, 29 U.S.C. § 1132(g).

73.   MetLife has the ability to satisfy the award.

74.   Mr. Fitzgerald’s conduct of this action is in the interests of all participants who subscribe

      to the Plan, and the relief granted hereunder will benefit all such participants.

75.   MetLife has acted in bad faith in denying Mr. Fitzgerald’s disability benefits under the

      Plan.

76.   The award of attorneys’ fees against MetLife will deter others acting under similar

      circumstances.



                                                   10
            Case 1:20-cv-10282 Document 1 Filed 02/12/20 Page 11 of 11



                                   PRAYER FOR RELIEF

      WHEREFORE, the Plaintiff respectfully prays that the Court:

      (1)     Declare, adjudge, and decree that Mr. Fitzgerald is entitled to disability benefits as

              calculated under the terms of the Plan;

      (2)     Award Mr. Fitzgerald disability benefits and 12% interest from the dates of the

              MetLife’s breach of contract;

      (3)     Declare, adjudge, and decree Mr. Fitzgerald is entitled to the LTD benefits to which

              he is entitled as a disabled individual under the terms of the Plan;

      (4)     Order that MetLife make restitution to Mr. Fitzgerald in the amount of all losses

              sustained by Mr. Fitzgerald as a result of the wrongful conduct alleged herein,

              together with 12% prejudgment interest;

      (5)     Award Mr. Fitzgerald the costs of this action and reasonable attorneys’ fees; and

      (6)     Award such other relief as the court deems just and reasonable.

Date: February 12, 2020                       Respectfully submitted for the Plaintiff,



                                              By:    /s/ Mala M. Rafik
                                                     Mala M. Rafik
                                                     BBO No. 638075
                                                     ROSENFELD & RAFIK, P.C.
                                                     184 High Street, Suite 503
                                                     Boston, MA 02110
                                                     T: 617-723-7470, ext. 213
                                                     F: 617-227-2843
                                                     E: mmr@rosenfeld.com




                                                11
